Title: To James Madison from John Nichols, 8 September 1807
From: Nichols, John
To: Madison, James



Sir
Sepr. 8th 1807.

I thank you for the politeness of your last favor.  It has released me from a disagreeable dilemma.  Having left home the day after your favor by Mr. Clarke, & not seeing or hearing from Col W- since, accots. for my not obtaining the information you speak of before your last: Otherwise, I certainly shod. not have troubled you again on the subject.  I deem this explanation necessary as an apology for that last & repeated trouble.  With sentiments of respect, I remain Sir, Your most obt. servt.

John Nicholas

